Richardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that:
The merchandise covered by this protest consists of men’s wool shirts classified in Item 380.63, Tariff Schedules of the United States, at the rate of 21% ad valorem and 25 cents per pound.
The liquidated weight of the merchandise amounted to 4,150 pounds.
The actual net weight of the imported men’s wool shirts was 2,566 pounds.
_ IT IS FURTHER STIPULATED AND AGREED that the captioned protest be deemed submitted for decision upon this stipulation.
*135Accepting this stipulation as evidence of the facts, we hold that the claim in the protest that the wrong weight was used in the assessment of specific duties on the men’s wool shirts is sustained.
Judgment will be entered accordingly.